Citation Nr: 1625987	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected L4-L5 degenerative disc disease or to service-connected right distal triceps tendonitis.

2.  Entitlement to an initial compensable rating for right distal triceps tendonitis.

3.  Entitlement to an initial compensable rating for right knee chondromalacia.

4.  Entitlement to an initial compensable rating for intermittent left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on inactive duty for training (IADT) from October 2005 to July 2006, and on active duty from June 2008 to July 2009, including service in the Southwest Asia theater of operations.  His decorations include the Iraq Campaign Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2013 (arm), November 2013 (shoulder), and October 2015 (right knee and left foot) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2015, the Board, inter alia, remanded the issue of entitlement to an initial compensable rating for right distal triceps tendonitis, and denied the claim for entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected L4-L5 degenerative disc disease or to service-connected right distal triceps tendonitis.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the June 2015 decision as to the denial of service connection for a right shoulder disorder.  The Court granted the JMR in a January 2016 Order.  The RO issued a supplemental statement of the case (SSOC) as to the issue of entitlement to an initial compensable rating for right distal triceps tendonitis in October 2015.  These issues return to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected L4-L5 degenerative disc disease or to service-connected right distal triceps tendonitis; 2) entitlement to an initial compensable rating for right knee chondromalacia; and 3) entitlement to an initial compensable rating for intermittent left foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right distal triceps tendonitis is characterized by pain.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for right distal triceps tendonitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.73, Diagnostic Code 5399-5306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Through his attorney, the Veteran contends in his June 2013 notice of disagreement that his right distal triceps tendonitis is characterized by loss of power, weakness, and fatigue in his right arm.  His attorney further asserts in general terms that a new examination is required "for consideration of the DeLuca factors."

In December 2015, the Veteran's attorney asserted that a compensable disability rating is warranted due to the Veteran's right arm pain and weakness.

Painful motion is an important factor of disability.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Here, a 10 percent rating is warranted for the Veteran's right distal triceps tendonitis.  The Veteran has competently and credibly reported experiencing right arm pain, including in a December 2015 letter to VA, at his January 2013 VA examination, and in a November 2009 VA treatment record.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (a lay person is competent to report factual matters of which he has first-hand knowledge); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, a 10 percent rating for pain is warranted.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Muscle injuries of Muscle Group VI, including the triceps, are rated noncompensable when slight; 10 percent when moderate; 20 (nondominant upper extremity) or 30 (dominant upper extremity) when moderately severe; and 30 (nondominant upper extremity) or 40 (dominant upper extremity) when severe.  38 C.F.R. § 4.73, Diagnostic Code 5306.

Here, a rating in excess of 10 percent is not warranted because the Veteran's right distal triceps tendonitis is no more than slight.  Specifically, the January 2013 VA examiner found that "the Veteran may have a 'mild' right distal triceps tendonitis."  In a January 2013 addendum, the VA examiner clarified that the Veteran had "no clinical deficits on right elbow exam."  In the January 2013 and March 2013 VA examinations, the examiner found that the Veteran had no functional loss or impairment of his right arm.  In the March 2013 VA examination, the examiner specified that the Veteran had no functional loss or impairment of his elbow and forearm.  The VA examiner found in March 2013 that the Veteran had "No disabling elbow condition at this time."  A VA clinician further found that the Veteran had a "Normal right elbow MRI [magnetic resonance imaging]."  An August 2015 VA examiner found that for the Veteran's right elbow, pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  The August 2015 VA examiner found no reduction in the Veteran's right arm muscle strength, and no muscle atrophy.  While the Board has considered the Veteran's reports of loss of power, weakness, and fatigue, the findings of the 2013 and 2015 VA examiners are more probative because they were based on objective examination and testing.  Consequently, the Board finds that the Veteran's right distal triceps tendonitis most nearly approximates a rating of no more than slight, and a rating in excess of 10 percent is not warranted.

With respect to the Veteran's attorney's June 2013 general assertion that the 2013 VA examiners did not take into account the factors cited in DeLuca v. Brown, 8 Vet. App. 202 (1995)-e.g., pain, weakness, excess fatigability, or incoordination-the Board finds that this is factually inaccurate.  Both the 2013 and 2015 VA examiners accounted for those factors in their reports.

Based on the Veteran's competent and credible report of right arm pain, a disability rating of 10 percent, but no greater, for right distal triceps tendonitis is warranted.  38 C.F.R. §§ 4.59, 4.73, Diagnostic Code 5399-5306.


ORDER

A disability rating of 10 percent, and no higher, for right distal triceps tendonitis is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's right shoulder disorder, as reflected in the December 2015 JMR, "The Board denied service connection for a right shoulder condition after finding that Appellant does not have a currently-diagnosed right shoulder disorder."  The December 2015 JMR also raised questions regarding the adequacy of the direct and secondary service connection opinions provided by the November 2013 VA examiner.  On remand, a new VA examination should be provided to consider direct service connection, secondary service connection, and an undiagnosed illness or medically unexplained chronic multisymptom illness resulting from his service in Iraq.  38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that he has received for his right shoulder, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

With respect to the Veteran's initial compensable rating claims for right knee chondromalacia and intermittent left foot plantar fasciitis, the RO granted entitlement to service connection for those disorders in an October 2015 rating decision, and assigned noncompensable evaluations as of March 3, 2011 (right knee) and May 24, 2013 (left foot).  The Veteran filed a notice of disagreement on Form 21-0958 in May 2016, seeking higher ratings.  38 C.F.R. § 20.201(a).  Therefore, a statement of the case is required.  To date, the RO has not issued a statement of the case as to those issues.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. §§ 19.9(c), 19.26.  Thus, remand for issuance of a statement of the case on those issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right shoulder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his right shoulder disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any right shoulder disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that any right shoulder disorder is related to or had its onset during service.

The examiner should state whether it is at least as likely as not that any right shoulder disorder was caused by his service-connected L4-L5 degenerative disc disease.

The examiner should state whether it is at least as likely as not that any right shoulder disorder was aggravated beyond the natural progress of the disease by his service-connected L4-L5 degenerative disc disease.

The examiner should state whether it is at least as likely as not that any right shoulder disorder was caused by his service-connected right distal triceps tendonitis.

The examiner should state whether it is at least as likely as not that any right shoulder disorder was aggravated beyond the natural progress of the disease by his service-connected right distal triceps tendonitis.

Additionally, the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In offering any opinion, the examiner should take into consideration all the evidence of record-including the January, March, and November 2013 VA examination reports and Laura Anderson's private January 2014 report-as well as the Veteran's competent lay statements.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issue of entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected L4-L5 degenerative disc disease or to service-connected right distal triceps tendonitis.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

5.  Provide the Veteran with a statement of the case regarding the issues of entitlement to an initial compensable rating for right knee chondromalacia and entitlement to an initial compensable rating for intermittent left foot plantar fasciitis.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of those issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


